UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4094



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LUIS ALONZO HERNANDEZ, a/k/a Jose Mario Ortiz,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cr-00310-GBL-1)


Submitted:   June 17, 2008                 Decided:   July 14, 2008


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lance D. Gardner, LAWRENCE, SMITH & GARDNER, Fairfax, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, Tino Lisella,
Special Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Luis Alonzo Hernandez appeals his jury conviction and

thirty-three month sentence for reentering the United States after

being deported for committing an aggravated felony, in violation of

8 U.S.C. § 1326 (2000).      Hernandez claims the district court erred

when it granted the Government's motion in limine, preventing him

from asserting an entrapment by estoppel defense at trial. Finding

no error, we affirm.

           A criminal defendant may assert an entrapment by estoppel

defense when the government affirmatively assures him that certain

conduct is lawful, the defendant thereafter engages in the conduct

in   reasonable   reliance    on    those      assurances,    and   a   criminal

prosecution based upon the conduct ensues.             See Raley v. Ohio, 360

U.S. 423, 438-39 (1959).           To be able to assert the defense,

however,   a   defendant   has     to   show    more   than   "vague    or   even

contradictory" statements by the government; "he must demonstrate

that there was 'active misleading' in the sense that the government

actually told him that the proscribed conduct was permissible."

United States v. Aquino-Chacon, 109 F.3d 936, 939 (4th Cir. 1997).

(internal citation omitted).        Because Hernandez's evidence failed

to establish he was entitled to assert the entrapment by estoppel

defense, we find that the district court properly granted the

Government's motion in limine.




                                    - 2 -
          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                              - 3 -